DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to applicant’s response to final office action filed on 11/15/2021 in which claims 1-15, 17-23, and 28-32 are presented for further examination.
Terminal Disclaimer
3.	The terminal disclaimer filed on 11/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent application 13/915547 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:  The present invention relates to 	PERSONALIZED LOW LATENCY COMMUNICATION.  The closest prior arts Moxley et al., U.S. 20130166526, Baluja et al., U.S. Patent Number 9031951; Patton, U.S. 20120254774, either singularly or in combination, fail to anticipate or render obvious the recited features “…receiving a description of content of a message; receiving recipient data corresponding to at least two possible recipients within a population of possible recipients, the recipient data including a first set of graph nodes indicating one or more topics that are of interest to a recipient and a second set of graph nodes indicating one or more topics that are not of interest to the recipient; selecting a relevant subpopulation of the population, the selecting including: for each of the at least two possible recipients, ranking a strength of an indirect relationship between said description and said recipient data, wherein said indirect relationship is based on said description, said recipient data and at least one additional data source; and adding a possible recipient to the relevant subpopulation based on the ranking of the indirect relationship associated with the possible recipient; and initiating a two-way communication channel between a sender of the message and the relevant subpopulation, wherein any additional recipients are precluded from joining the sender of the message in the two-way communication channel subsequent to receiving, from the sender of the message, an indication that a sufficient number of recipients in the relevant subpopulation have joined the two-way communication channel.” Specifically the any additional recipients are precluded from joining the sender of the message in the two-way communication channel subsequent to receiving, from the sender of the message, an indication that a number of recipients in the relevant subpopulation have joined the two-way communication channel, as being associated by graph node, topic, and using a ranking strength correspondence on the indirect relationship of the subpopulation, and adding a recipient, subsequent to receiving messages additional recipients are precluded from joining.
These features in conjunction with all other limitations of the dependents and independent claims render claims 1-15, 17-23, and 29-32 allowable.
After further review of results of the searches conducted over the past, the claims as most currently amended, and further consideration of the remarks, the Examiner is .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Skubacz et al (US 8442073) relates to Method and an apparatus for analyzing a communication network, specifically analyzing a communication network such as a computer network or a social network comprising nodes communicating with each other by means of messages. A topic discovery unit is provided for performing a topic discovery on the basis of a message content which can be formed by textual content.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANGELICA RUIZ/Primary Examiner, Art Unit 2162